Exhibit 10.1

INVESTMENT MANAGEMENT AND ACCOUNTING SERVICES AGREEMENT

among

SAFECO CORPORATION

and

SAFECO INSURANCE COMPANY OF AMERICA

and

BLACKROCK FINANCIAL MANAGEMENT, INC.

DATED: MAY 24, 2007



--------------------------------------------------------------------------------

INVESTMENT MANAGEMENT AND ACCOUNTING SERVICES AGREEMENT

This Investment Management and Accounting Services Agreement (the “Agreement”)
is made as of the 24th day of May, 2007 (the “Effective Date”) between Safeco
Corporation and Safeco Insurance Company of America, on behalf of themselves and
each of their Affiliates (“Safeco”), and BlackRock Financial Management, Inc.
(the “Manager”), a Delaware corporation registered under the Investment Advisers
Act of 1940, as amended (the “Advisers Act”). Safeco and Manager may be referred
to in this Agreement individually as a “Party” and collectively as “Parties”. In
consideration of the mutual agreements herein contained, Safeco and Manager
agree as follows:

 

1. Background, Objectives and Construction.

(a) Background.

Safeco is a Fortune 500 property and casualty company based in Seattle,
Washington.

Safeco desires that Manager manage Safeco’s assets for its insurance holding
company, property and casualty subsidiaries and one insurance foundation. Safeco
desires that Manager, working with Safeco, develop and implement an asset
allocation framework that will address Safeco’s investment objectives while
complying with all applicable state insurance investment regulations as well as
Safeco’s investment guidelines. Safeco further desires that Manager provide
certain investment accounting services for Safeco’s portfolio of assets to be
managed by Manager.

Manager desires to provide the foregoing services.

Based upon Manager’s (i) demonstrated ability to manage insurance company assets
for multiple companies subject to regulation in multiple states; (ii) expertise
in managing property and casualty company portfolios and in providing investment
accounting services for such portfolios; (iii) proposed pricing for such
services; and (iv) commitment to assign a team of qualified portfolio management
and investment accounting professionals to perform the services, Safeco selected
Manager to enter into discussions and negotiations for a definitive agreement
pursuant to which Manager would provide investment management and related
investment accounting services for Safeco’s portfolio of assets to be managed by
Manager.

The Parties’ discussions and negotiations culminated in this Agreement.

This Agreement, including the schedules attached hereto, document the terms and
conditions under which Safeco agrees to appoint Manager to provide, and Manager
agrees to provide, investment management and related investment accounting
services.

(b) Objectives. Safeco and Manager have agreed upon the following specific
objectives for this Agreement as further described herein:

(i) Develop and implement an asset allocation framework that will address
Safeco’s investment objectives while complying with all applicable state
insurance investment regulations as well as Safeco’s investment guidelines; and

(ii) Leverage Manager’s experience and expertise in providing investment
management and related investment accounting services.

 

1



--------------------------------------------------------------------------------

(c) Construction. The provisions of this Article are intended to be a general
introduction to this Agreement and are not intended to expand the scope of the
Parties’ obligations under this Agreement or to alter the plain meaning of the
terms and conditions of this Agreement.

 

2. Definitions, Interpretation and References.

(a) Definitions. As used in this Agreement, capitalized terms will have the
meanings set forth in Schedule A (Definitions). Other capitalized terms used in
this Agreement are defined where they are used and have the meanings there
indicated.

(b) Interpretation. In the event of a conflict or inconsistency between the
terms of this Agreement and the schedules, the terms of this Agreement will
prevail. The article and section headings used in this Agreement are for
reference and convenience only and will not enter into the interpretation of
this Agreement.

(c) References.

(i) References to any Law will mean references to such Law in changed or
supplemented form, or to a newly-adopted Law replacing a previous Law.

(ii) References to, and the use of, the word “including” and its derivatives
(such as “include” and “includes”) will mean “including without limitation.”

(iii) References to “days” will mean calendar days, unless otherwise expressly
referred to as “Business Days.”

(iv) References to “Safeco,” apply to Affiliates of Safeco in accordance with
the following:

(A) References to “Safeco,” include Affiliates of Safeco unless otherwise
expressly stated.

(B) References to the business, operations, methodologies, policies, procedures
and the like of “Safeco,” include Affiliates of the applicable Safeco entity to
the extent such Affiliates are receiving Services.

(v) References to Manager include Manager’s Affiliates, agents, contractors and
subcontractors where, and to the extent, such Affiliates, agents, contractors
and subcontractors are providing services related to the Services.

 

3. Term.

(a) Initial Term. The initial term (“Initial Term”) of this Agreement will begin
on the Effective Date and will continue until 11:59 p.m. (Pacific Time) on the
third anniversary of the Effective Date, unless terminated earlier in accordance
with Section 25 or extended in accordance with Section 3(b).

(b) Automatic Renewal. This Agreement will be automatically renewed for an
additional 12 month term on the last day of the Initial Term and on each annual
anniversary thereafter (each an “Expiration Date”) unless Safeco provides
written notice to Manager of its intent to terminate this Agreement no less than
90 days prior to an Expiration Date or unless Manager provides written notice to
Safeco of its intent to terminate this Agreement no less than 270 days prior to
an Expiration Date. The Initial Term, plus any extensions if applicable, will
constitute the “Term”.

 

2



--------------------------------------------------------------------------------

4. Transition.

The Parties will negotiate in good faith with the goal of developing a
transition plan (the “Transition Plan”) as soon as possible following the
Effective Date pursuant to which Manager will be able to commence providing the
Services described in Section 5 below. Each Party’s responsibilities with
respect to the Transition will include:

(i) performing the services, functions and responsibilities assigned to such
Party under the Transition Plan in accordance with the schedule set forth
therein;

(ii) providing for such knowledge transfer activities as are necessary or, in
the Manager’s opinion, advisable to enable Manager to provide and Safeco to
receive and utilize the Services in accordance with this Agreement;

(iii) paying its own costs associated with the Transition Plan;

(iv) executing the Transition Plan without causing any material disruption to
the portion of Safeco’s business operations that do not involve the Services;
and

(v) otherwise performing such activities as are necessary or, in the Manager’s
opinion, advisable to enable Manager to provide the Services and for Safeco to
receive and utilize the Services in accordance with this Agreement.

 

5. Services.

(a) Investment Management Services. Manager shall provide to Safeco a proposed
initial asset allocation framework in respect of all investments held by or on
behalf of Safeco based on the investment objectives Safeco is seeking to achieve
for Safeco’s review no later than July 10, 2007 (or such other date as the
Parties may mutually establish) and after discussing such proposed framework
with Manager, Safeco shall, once it has accepted such proposed framework,
provide its written approval thereof (as so approved by Safeco, the “Investment
Strategy”). Effective as of the close of business June 30, 2007 Manager shall
commence providing the other investment management services and functions and
perform the related investment management responsibilities described in this
Agreement and Schedule B-1 (Investment Management Services), as they may be
supplemented, enhanced, modified or replaced in accordance with the terms hereof
from time to time (collectively, the “Investment Management Services”) with
respect to the assets in the Portfolio on such date.

(b) Accounting Services. As soon as possible after the Effective Date, Manager
shall commence implementation of the investment accounting services with the
goal of providing the investment accounting services and functions and the
related responsibilities described in this Agreement and Schedule B-2
(Accounting Services), as they may be supplemented, enhanced, modified or
replaced in accordance with the terms hereof from time to time, and such
additional accounting and related services as the Parties may agree upon in
writing from time to time (collectively, the “Accounting Services”) by
September 1, 2007 (or such later date as the Parties may mutually establish). As
used in this Agreement, the term “Services” will mean, collectively, the
Investment Management Services and the Accounting Services.

 

3



--------------------------------------------------------------------------------

(c) Compliance with Safeco Policies. Attached hereto as Schedule C (Investment
Guidelines) are Safeco’s investment guidelines in effect as of the Effective
Date. Safeco has the right to modify or waive the Investment Guidelines in
writing in its sole discretion. Safeco shall also advise the Manager in writing
from time to time of its state securities on deposit and reserve requirements
and its policies and practices in respect of the application of accounting
standards under GAAP and tax laws (collectively with the Investment Guidelines,
the “Safeco Policies”). Safeco shall provide Manager with any proposed changes
to the Safeco Policies with as much advance notice as is possible under the
circumstances. The Manager agrees to provide the Services in accordance with the
most recent Safeco Policies it has received in writing from Safeco. Promptly
after the Manager becomes aware of any failure to comply with any of the Safeco
Policies (whether due to a change applicable Law, a change in policy, the
application of market forces outside of the Manager’s control or otherwise),
Manager will inform Safeco in writing of such situation and the anticipated
impact of such non-compliance. Manager and Safeco agree to thereafter confer to
formulate an action plan for minimizing or eliminating the impact of such
noncompliance.

(d) Compliance with Laws.

(i) Generally. Manager shall comply with all Laws applicable to Manager and,
subject to the receipt of the Safeco Policies and other information to be
provided by Safeco pursuant to Section 5, to the provision of the Services, and
shall obtain all applicable permits and licenses required of Manager in
connection with its obligations under this Agreement. Manager will perform its
obligations hereunder in compliance with applicable Laws.

(ii) Compliance with State Insurance Laws. Manager agrees to perform the
Services in a manner that ensures compliance by Safeco with the Laws relating to
the management of insurance company assets in effect in each state in which
Safeco is domiciled (the “Regulatory Requirements”), including preparing
Schedule D (Investment Detail) in compliance with the National Association of
Insurance Commissioners’ (“NAIC”) manuals and making all filings with the NAIC’s
Security Valuation Office (the “NAIC-SVO”). Safeco agrees to provide Manager
with a list, as updated from time to time, of the states in which it is
domiciled. Manager also agrees to promptly notify Safeco of any changes in the
Regulatory Requirements that Manager reasonably expects to impact the provision
of the Investment Management Services.

(iii) Certain Securities and Exchange Commission Filings. Manager agrees to make
all required filings on behalf of Safeco under Section 13 of the Securities
Exchange Act of 1934 (the “Exchange Act”).

(iv) Compliance with Accounting and Tax Matters. Safeco shall comply, and shall
adopt Safeco Policies that are in compliance, with any applicable accounting
principles and policies and applicable tax laws, rules and regulations in
connection with the Accounting Services. Safeco also agrees to promptly notify
Manager of any changes in such accounting principles and policies and such tax
laws, rules and regulations that Safeco reasonably expects to impact the
provision of the Accounting Services.

 

6. Appointment and Authority of Manager.

(a) Appointment. Safeco hereby appoints Manager (i) as its attorney-in-fact to
provide the Investment Management Services with respect to all of Safeco’s
investment assets held in custody by the Custodian at the Effective Date,
together with any additions or withdrawals made

 

4



--------------------------------------------------------------------------------

therefrom by Safeco from time to time, and the income and sales proceeds from
the investment of such assets (collectively, the “Portfolio”), all in accordance
with the terms of this Agreement, and (ii) to provide the Accounting Services.

(b) Management of Portfolio. Subject to the Investment Strategy, the Safeco
Policies, Section 5(c) and any other limitations and restrictions set out in
this Agreement, Safeco hereby grants Manager full discretionary authority to
buy, sell, exchange, and otherwise trade any asset in or for the Portfolio on
Safeco’s behalf, including without limitation, the power to execute swap,
futures, options and other agreements with counterparties on Safeco’s behalf as
the Manager deems appropriate from time to time in order to provide the
Investment Management Services. Safeco hereby authorizes Manager to enter into
agreements and execute any documents required to effect transactions for the
Portfolio in accordance with this Agreement. In making investment decisions,
Manager shall only be obligated to take into account the assets it manages in
the Portfolio and not any other assets owned by Safeco, but not then managed by
Manager. Notwithstanding anything in this Agreement to the contrary, Safeco may
direct the Manager with respect to securities transactions, and in particular
may set limits on such transactions that result in realized losses or gains, in
writing (including electronically, by wire or other written form of
communication) from time to time and Manager will comply with such written
directives. Until such time as a written directive to the contrary is provided
to Manager, Manager shall not sell or otherwise dispose of any security in a
transaction that would result in a realized GAAP loss (unless Safeco approves of
each such proposed transaction in advance and in writing in each instance).
Manager will provide monthly reporting on the reasons for each such sale at a
GAAP loss.

(c) Brokerage. To carry out any transactions involving the Portfolio, Safeco
authorizes Manager to issue instructions to brokers and dealers selected by
Manager. Manager shall effect all purchases and sales of securities in a manner
consistent with the principles of best execution, taking into account net price
(including commissions), execution capability and other services which the
broker may provide. To the extent permitted by applicable Law and subject always
to its fiduciary obligations and the terms of this Agreement, Manager is hereby
authorized to effect such transactions with or through Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Merrill Lynch International, and any other firm
that may be presumed an affiliate of the Manager (“Affiliated Broker-Dealers”).
Manager shall allocate portfolio transactions to such brokers and dealers for
execution on such markets at such prices and at such commission rates as in its
good faith judgment Manager believes are in the best interest of the Portfolio.
In making this determination, Manager may take into consideration not only the
available prices and rates of brokerage commissions, but also other relevant
factors (such as, without limitation, execution capabilities, research and other
services provided by such brokers or dealers that are expected to enhance the
general portfolio management of Manager) without having to demonstrate that such
factors are of direct benefit to the Portfolio.

(d) Voting Securities. Manager shall have full discretionary authority with
respect to voting any public or private securities, including proxies, or will
delegate discretion with respect to voting such securities to a third party.
Manager agrees to report its voting decisions with respect to securities in the
Portfolio to Safeco in writing at least semi-annually.

(e) Affiliated Transactions. From time to time, when determined by Manager to be
in the best interest of Safeco, Manager may, on behalf of the Portfolio,
purchase securities from or sell securities to another account (including,
without limitation, public or private collective investment vehicles) managed,
maintained or trusteed by Manager or one of its Affiliates at prevailing market
levels in accordance with applicable law and utilizing, with respect to pricing,

 

5



--------------------------------------------------------------------------------

Manager’s procedures under Rule 17a-7(b) of the Investment Company Act of 1940
or such other pricing methodology determined to be fair and equitable to Safeco
in Manager’s good faith judgment. Manager agrees to report any such purchases or
sales to Safeco in writing at least quarterly. Manager’s authority to effect any
such affiliated transactions is terminable by Safeco at will without penalty,
effective upon receipt by Manager of written notice from Safeco.

Manager and any Affiliated Broker-Dealers are also hereby authorized by Safeco
to execute agency cross transactions on behalf of the Portfolio in accordance
with Manager’s internal policies and procedures governing such transactions.
Manager and its Affiliated Broker-Dealers may receive commissions from, and
therefore may have a potentially conflicting division of loyalties and
responsibilities regarding, both parties to an agency cross transaction. Safeco
understands that its authority to Manager to effect agency cross transactions
for Safeco is terminable at will without penalty, effective upon receipt by
Manager of written notice from Safeco.

If the Portfolio Account is subject to Section 11(a) of the Exchange Act and
Rule 11a2-2(T) thereunder, Safeco authorizes Manager’s Affiliated Broker-Dealers
that may be members of a U.S. securities exchange, or have the right to trade on
such an exchange, to execute transactions on such exchange for the Portfolio in
accordance with the terms of this Agreement.

 

7. Manager Personnel and Subcontractors.

(a) Manager Personnel. Manager agrees to assign an adequate number of Manager
Personnel to perform the Services. All Manager Personnel will be, in Manager’s
good faith belief, properly trained and fully qualified to perform the Services
they are to perform.

(b) Manager Relationship Executives. Manager will designate an individual to
serve as the “Manager Relationship Executive” for each of the Investment
Management Services and the Accounting Services. Each Manager Relationship
Executive will generally serve as the single point of contact for Manager for
the applicable Services under this Agreement. Manager agrees to make each
Manager Relationship Executive, or his or her named back-up designee, generally
available to Safeco during Safeco’s normal business hours. Before assigning any
new individual to serve as a Manager Relationship Executive, Manager shall
notify Safeco of the proposed assignment, introduce the individual to
appropriate Safeco representatives, provide such representatives upon request
with an opportunity to meet the individual, and provide Safeco with biographical
data regarding such person.

(c) Use of Subcontractors.

(i) Manager shall not delegate any of its Investment Management Services
obligations to any person in which Manager owns less than 80% or more of the
equity and voting securities of such person without Safeco’s prior written
consent.

(ii) In the event Manager elects to delegate any of its Accounting Services
obligations to any subcontractor (other than the specific subcontractor
separately disclosed to Safeco prior to the Effective Date with respect to the
general scope of service provided at the Effective Date), Manager shall notify
Safeco of the delegation and promptly respond to any questions Safeco may have
with respect to such subcontractor, including information about its experience,
qualification, policies, procedures, controls, and the scope of the services
under the proposed subcontract. Manager shall have the right to subcontract
portions of the Accounting Services hereunder provided that (x) such delegation
does not degrade the quality

 

6



--------------------------------------------------------------------------------

or timeliness of the Accounting Services as previously provided by Manager, and
(y) Manager ensures that such subcontractor is contractually bound to maintain
confidentiality of Safeco’s information to at least the extent provided in this
Agreement. The Manager shall also comply with Section 15(b) below as applicable.

(iii) Manager shall have the right, at its discretion, to delegate any or all of
its obligations under this Agreement to any person in which Manager owns at
least 80% of the equity and voting securities of such person.

(iv) Notwithstanding any provision of this Section 7(c), Manager shall remain
liable and responsible for the performance of the Services in accordance with
this Agreement. Manager will remain responsible for any obligations, services
and functions performed by subcontractors or Affiliates (as the case may be) to
the same extent as if Manager performed such obligations, services and functions
itself, and for purposes of this Agreement, such work will be deemed work
performed by Manager. Manager shall be responsible for all payments to its
subcontractors or Affiliates.

 

8. Appointment of Custodian and Account.

(a) Appointment of Custodian.

(i) The assets of the Portfolio shall be held in an account (the “Account”) held
by a custodian Safeco has appointed in respect of the Portfolio (the
“Custodian”). Safeco shall authorize Manager to issue instructions to the
Custodian as appropriate in connection with the settlement of transactions
involving Portfolio assets. Safeco acknowledges that Custodian will directly
charge Safeco fees for its services as are set forth separately by Custodian,
the payment of which will be solely the obligation of Safeco.

(ii) Safeco agrees to instruct its Custodian to provide Manager (at Safeco’s
request, on Custodian’s initiative, or at Manager’s request) with Custodian’s
reports and other information that Manager requires to perform the Services
hereunder. Such instructions will remain in force during the Term. Manager is
hereby authorized to communicate with the Custodian regarding Safeco’s accounts
and portfolios regarding reports and information provided by or pertaining to
Safeco, the Custodian, or Manager. Manager is not liable for the acts or
omissions of the Custodian.

(b) Composition of the Account. The Account will consist of such cash,
securities, futures, options, and other financial instruments which from time to
time are placed in the Account or which will become part of the Account
(including dividends or interest that is not otherwise transferred out of the
Account). Safeco at any time may make additions to and withdrawals from the
Account, provided however, that all additions and withdrawals will be made after
giving Manager timely written notice.

 

9. Account Statements and Reports.

(a) Manager will provide Safeco with a statement of the Portfolio as soon as
reasonably possible following the close of each month during the Term. Upon
request and at the expense of Safeco, Manager will send copies of statements of
the Portfolio to such other persons as Safeco designates in writing.

 

7



--------------------------------------------------------------------------------

(b) Manager will provide to Safeco, in electronic format and hard copy, such
reports as are specified in Schedule B-2 (Accounting Services) and such reports
as are standard and available in connection with providing Investment Management
Services and such other reports as are agreed upon from time to time.

(c) Safeco may request that Manager (i) provide ad hoc reporting, including
creating and producing non-routine reports, data queries and analyses using
information on Safeco’s and / or Manager’s Systems, or (ii) assist Safeco in
performing this activity. Manager will consider such request in good faith and
will endeavor to provide such reporting if reasonably available within Manager’s
reporting framework. Manager shall advise Safeco in writing if such additional
reporting will result in an additional charge prior to undertaking any activity
that may result in any additional charge. Safeco must approve of any proposed
additional charge in writing. If Safeco refuses any additional, reasonable
charge proposed by Manager under subsections (b) or (c) of this Section 9,
Manager will not be obligated to provide the additional reports or assistance.

(d) All routine and mutually agreed ad hoc reports will be provided by Manager
on a time frame agreed upon by the Parties.

(e) Manager will provide Safeco with password-protected access to a website
hosted by Manager that displays end of day trading and portfolio positions data
that is available on the next Business Day.

 

10. Valuation.

Manager shall value securities in the Portfolio in accordance with Manager’s
Pricing Policy (attached as Exhibit 1 to Schedule D (Fees)) for purposes of
calculating the Fees described in Section 11. Manager shall value securities in
the Portfolio in accordance with GAAP and the Safeco Policies for purposes of
preparing reports in connection with providing the Accounting Services.

 

11. Fees.

(a) Fees.

Manager shall be entitled to receive an annual fee calculated in accordance with
the formula set forth in Schedule D (Fees) and payable quarterly in arrears (the
“Fees”). The Fees shall commence on the date Manager first is providing the
Investment Management Services for the Portfolio. As soon as practicable
following the end of each calendar quarter, Manager shall provide to Safeco a
statement setting forth its calculation of the Fees for such quarter. Safeco
shall confirm the calculation of such Fees and, if correct, pay them by check,
wire transfer or other electronic bank transfer within thirty (30) days of
Safeco’s receipt of Manager’s Fee statement.

(b) Pro-ration of Fees. In the event that a fee period under this Agreement is
less than one full quarter, then the Fee for the period shall be the product
obtained by multiplying a full quarterly fee by a fraction, the numerator of
which shall be the number of days this Agreement is in effect prior to the end
of the calendar quarter and the denominator of which shall be 90.

(c) No Other Amounts Payable. Other than the fees specified in Section 11(a) and
as expressly provided in Schedules B-2 and D to this Agreement and as may be
agreed in writing from time to time for changed or additional services, Safeco
shall not be required to pay Manager any additional amounts whatsoever for the
Services, including (i) Manager’s costs and expenses

 

8



--------------------------------------------------------------------------------

incurred in performing the Services for materials, supplies, services, travel,
room and board, (ii) Manager’s overhead costs (or allocations thereof),
administrative expenses or other markups, (iii) expenses related to buying and
selling assets in the Portfolio (other than Portfolio trading costs, which shall
be paid by Safeco), or (iv) Manager’s auditor’s fees and expenses.

(d) Taxes. Manager will pay all federal, state and local taxes and duties that
relate to or arise out of the Services provided under this Agreement, except for
(A) sales and use taxes that by Law must be added to Manager’s charges, which
will be separately itemized on all invoices provided to Safeco, and (B) any
fees, taxes, trading commissions or other charges (including markups) relating
to or arising out of the effecting of securities transactions for the Portfolio.
The Parties agree to cooperate fully with each other to enable each Party to
accurately determine its own tax liability and minimize such liability to the
extent legally permissible.

 

12. Safeco Property.

(a) Generally. As between Safeco and Manager, all right, title and interest in
and to the Safeco Data and information made or provided by Safeco will remain
the exclusive property of Safeco. To the extent necessary to provide the
Services, Safeco hereby grants to Manager, solely to provide the Services, a
non-exclusive, non-transferable, fully paid-up and royalty-free, limited right
to access and use of such Safeco Data; provided, however the rights granted to
Manager hereunder will automatically expire effective upon the earlier of
(A) the date upon which Manager is no longer, for any reason, providing any
Service to Safeco, and (B) the expiration or earlier termination of this
Agreement.

(b) Safeco Marks. As between Safeco and Manager, all right, title and interest
in and to the Safeco Marks will remain the exclusive property of Safeco. Manager
will not use the Safeco Marks for any purpose whatsoever without the prior
written consent of Safeco, which may be withheld in Safeco’s sole discretion.
Manager’s use of the Safeco Marks will be at all times consistent with all of
Safeco’s restrictions, requirements and directions pertaining to such use, and
Safeco’s consent to Manager’s use of Safeco Marks may be withdrawn at any time
and for any reason, in Safeco’s sole discretion.

 

13. Safeco Responsibilities and Savings Clause.

(a) Safeco Relationship Manager. Safeco will designate one individual to whom
operational communications or notices under this Agreement may be addressed (the
“Safeco Relationship Manager”) for each of Investment Management Services
related matters and Accounting Services related matters. Each Safeco
Relationship Manager or his or her designee will be the principal point of
contact for obtaining decisions, information, approvals and acceptances in
connection with this Agreement within their functional area. Only personnel as
expressly so designated in writing by a Safeco Relationship Manager with respect
to their functional area will be authorized to make commitments on the part of
Safeco that commit Safeco resources or require approval under this Agreement.

(b) Additional Safeco Responsibilities. In addition to Safeco’s responsibilities
as expressly set forth elsewhere in this Agreement, Safeco will cooperate with
Manager by making available management, information, data, records, approvals
and acceptances as reasonably requested by Manager, as well as Safeco plans that
could affect the Services, so that Manager may accomplish its obligations and
responsibilities under this Agreement. Safeco shall use reasonable care and
diligence in reviewing the reports provided to it by Manager hereunder. The
foregoing is not intended to reduce or otherwise alter any of Manager’s
obligations to timely prepare or provide

 

9



--------------------------------------------------------------------------------

reports or other accounting information to Safeco or to respond to any questions
or issues Safeco may raise with any Manager report or data as may be otherwise
required hereunder. Manager shall not be relieved of any of its obligations
under this Agreement whether or not Safeco exercises reasonable care and
diligence in reviewing Manager’s reports.

 

14. Audit Rights.

(a) Maintenance of Audit Trail and Records. Commencing on the Effective Date and
continuing throughout the Term, Manager will maintain the Records and a complete
audit trail of financial and non-financial transactions resulting from this
Agreement consistent with the best business practices implemented by insurance
companies similar to Safeco. Manager will not destroy or otherwise dispose of
any Records without the prior written consent of Safeco, which consent may be
withheld in Safeco’s sole discretion.

(b) Access to Records; Audit Rights.

(i) Manager will provide to Safeco and its auditors, inspectors, regulators and
other representatives such reasonable assistance as they reasonably require and
will cooperate with Safeco or its auditors and other representatives in
connection with audit functions and with regard to examinations by regulatory
authorities. As requested by Safeco, appropriate Manager personnel will meet
with representatives of Safeco in order to provide such information as
reasonably requested by Safeco, and to respond to questions from such
representatives, so as to comply with the requirements of this Article.

(ii) Safeco may perform audits or inspections of Manager, upon reasonable prior
written notice during Manager’s normal business hours and use reasonable efforts
to avoid impairing Manager’s ability to provide services to its clients, to:
(A) respond to audits, inspections, inquiries, subpoenas or litigation against
Safeco that relate to the Services being provided by Manager; (B) verify any
invoices, payments, or claims submitted by Manager; or (C) examine Manager’s
performance of the Services and compliance with the terms of this Agreement,
including performing audits: (1) of internal controls, practices and procedures
as may be requested by Safeco’s external auditors or other third party
regulators; (2) of physical and technical security practices and procedures
(excluding direct access to any of Manager’s Systems); (3) of disaster recovery,
back-up and business continuity practices; (4) of conformance to the Investment
Strategy, Investment Guidelines and other Safeco Policies; and (5) as reasonably
necessary to enable Safeco to meet, or to confirm that Manager is meeting,
applicable Laws. Such audits or inspections in the case of (B) and (C) may occur
not more frequently than annually (except that if the nature of the inquiry or
review is to follow-up on and test any material weakness in internal controls or
other material deficiency found in a previous review or audit, then to that
extent access for such follow-up of an audit will be provided as often as
quarterly).

(c) Audit Follow-Up. Following an audit or inspection, Safeco may conduct, or
request its auditors or examiners to conduct, an exit conference with Manager to
obtain factual concurrence with issues identified in such audit or inspection.
Manager and Safeco will, at Safeco’s request, meet to review each audit report
promptly after the issuance thereof and to mutually agree upon the appropriate
manner, if any, in which to respond to the changes suggested by the audit
report.

(d) Third Party Findings. Manager will provide to Safeco, promptly upon
Manager’s receipt thereof, and to the extent it is legally permissible to do so,
any audit or regulatory findings or reports that in any manner involve Safeco or
its Account or that would if true, materially and adversely impair Manager’s
ability to perform any substantial part of the Services hereunder.

 

10



--------------------------------------------------------------------------------

15. SAS 70 Type 2 Compliance and Sarbanes-Oxley Requirements.

(a) Manager Obligation. Manager will obtain a SAS 70 Type 2 Report annually
during the Term. Manager will bear all costs and expenses associated with
obtaining and delivering each SAS 70 Type 2 Report. Manager will deliver each
such SAS 70 Type 2 Report to Safeco within ten (10) Business Days of Manager’s
receipt. It is the expectation of the Parties that the delivery will take place
in the month of December each year.

(b) Manager Subcontractor Obligations. If any material portion of the Accounting
Services (but excluding, however, any technology infrastructure-related
services) is subcontracted by Manager to a subcontractor pursuant to
Section 7(c) above and such subcontracting includes any key accounting
control(s) included in Manager’s SAS 70 Type 2 Report with respect to the
Accounting Services, Manager will use its best commercially reasonable efforts
to procure a SAS 70 Type 2 Report (or substantially similar report) from the
subcontractor that covers such affected key accounting control(s). In the
unlikely event that such a SAS 70 Type 2 report is not available from such
subcontractor, Manager must obtain Safeco’s prior written approval to utilize
such subcontractor for Safeco-related work, such approval not to be unreasonably
withheld or delayed. If Safeco approves of such subcontractor despite the lack
of a SAS 70 Type 2 Report, Manager will work in good faith to obtain other
suitable documentation concerning such subcontractor describing its policies or
procedures for such affected key accounting control(s) and will agree upon
reasonable audit and test procedures with respect thereto. Upon Safeco’s
request, Manager will use its commercially reasonable efforts to procure such
additional information as Safeco may request with respect to such subcontractor
to enable Safeco to obtain reasonable comfort with such arrangement.

(c) SAS 70 Gap Period. Upon Safeco’s request, Manager shall also issue a letter
to Safeco in the month following each quarter-end stating that there have been
no (i) material changes in the controls covered by the annual SAS 70 Type 2
Report or (ii) changes to the manner in which the Services are provided or
operated that would reasonably be expected to have any material impact on the
content of the SAS 70 Type 2 Report.

(d) Sarbanes-Oxley Requirements. Manager recognizes that Safeco will be subject
to Sarbanes-Oxley Requirements. From time to time, upon Safeco’s reasonable
request, the Parties will meet together to discuss any new or additional
Sarbanes-Oxley Requirements and related Safeco compliance measures and financial
reporting related to the Services provided by Manager. The Parties will
cooperate in good faith to determine in scope any reasonable documentation or
assistance that may be requested of Manager and agree upon timeframes and
additional costs, if any, that may be applicable with respect to any
implementation of such new or additional Sarbanes-Oxley Requirements. Control
objectives contained in Manager’s SAS 70 Type 2 Reports will include key
controls that support (but do not replace) Safeco’s Financial Reporting Control
Objectives set forth in Schedule E. Safeco acknowledges and agrees that
Manager’s most recent SAS 70 Type 2 Reports delivered to Safeco prior to the
Effective Date do include key controls that support such Financial Reporting
Control Objectives. Manager will continue to maintain a control framework that
is consistent with and comparable to those contained in its most recent SAS 70
Type 2 Reports delivered to Safeco prior to the Effective Date.

 

11



--------------------------------------------------------------------------------

16. Confidentiality.

(a) Confidential Information. Each Party (a “Receiving Party”) will be furnished
with, receive or otherwise have access to information of or concerning the other
Party (a “Disclosing Party”) that the Disclosing Party considers to be
confidential, a trade secret or otherwise restricted. As used in this Agreement,
“Confidential Information” will mean all information, in any form, furnished or
made available directly or indirectly by a Disclosing Party to the other that is
marked confidential, restricted, or with a similar designation. In addition, the
following, whether or not so marked, will be Confidential Information of Safeco:
(i) Safeco Data; (ii) all information relating to or contained in the Investment
Strategy, Investment Guidelines, the Portfolio and the Account; (iii) documents,
correspondence, communications, data and other materials or information provided
to Manager that pertain to (A) Safeco or its operations, finances, plans,
affairs and businesses, or (B) the existence of the relationship between Manager
and Safeco and the nature and extent of the Services. The terms and conditions
of this Agreement will be Confidential Information of both parties. In addition,
the following, whether or not so marked, will be Confidential Information of
Manager: (i) Manager’s risk analytic reports, methodologies and any other
processes or other information Manager designates as proprietary;
(ii) documents, correspondence, communications, data and other materials or
information provided to Safeco that pertain to Manager’s finances and plans;
(iii) information provided pursuant to Section 14(d); and (iv) the SAS 70 Type 2
Reports of Manager provided hereunder.

(b) Obligations with Respect to Confidential Information. Manager will not use
Safeco Confidential Information for any purpose other than to perform its
obligations under this Agreement and will not disclose to any third party any
Safeco Confidential Information, except as expressly permitted under this
Agreement or expressly authorized in writing by Safeco. Safeco will not use
Manager Confidential Information for any purpose other than to obtain the
benefit of the Services under this Agreement, perform its obligations under this
Agreement or to use, as contemplated, the deliverables from Manager under this
Agreement and will not disclose to any third party (other than its auditors and
advisors as necessary) any Manager Confidential Information, except as expressly
permitted under this Agreement or expressly authorized in writing by Manager.
Each Party may share Confidential Information of the other with its responsible
employees who have a need to know such Confidential Information to perform their
duties and may disclose Confidential Information of the other to other properly
authorized third parties in the normal course of business (e.g., accountants,
agents and subcontractors, lawyers and data vendors), as and to the extent
necessary for performance or use of the Services, so long as such other third
parties first agree or have agreed in writing to the obligations at least as
protective as those set forth in this Article. Except to the extent that
applicable Law requires stronger measures, each Party will use at least the same
degree of care as it employs to avoid unauthorized disclosure of its own
confidential or proprietary information (but in no event less than a reasonable
degree of care) to prevent disclosing Confidential Information of the other
Party to third parties. Each Party will cause its employees to comply with the
provisions of this Section 16. The obligations set forth in this Section 16 will
apply to Confidential Information provided, furnished or otherwise disclosed to
the other Party prior to and following the Effective Date.

The Parties acknowledge and agree that the performance of their respective
obligations under this Agreement will not include the provision or receipt of
“non-public personal information” (as such information is defined in the
Gramm-Leach-Bliley Act and other applicable Law, “NPPI”), about either Party’s
employees, claimants, customers, prospective customers or other individuals, as
applicable. Notwithstanding the foregoing, in the event of any inadvertent
disclosure or receipt of such NPPI, the receiving Party will not use or disclose
such NPPI for purposes other than those necessary to carry out its obligations
under this Agreement (and in such case any such use or disclosure will be in
accordance with the provisions of this Agreement) or as permitted by applicable
Law.

 

12



--------------------------------------------------------------------------------

(c) Exclusions. Confidential Information does not include, and Section 16(b)
will not apply to, information that: (i) is or subsequently becomes published or
available to the public through no fault of the Receiving Party or the Receiving
Party’s agent; (ii) was received by the Receiving Party from a third party who
the Receiving Party has no reason to believe does not have a lawful right to
disclose such information without any obligation to restrict its further use or
disclosure; (iii) was independently developed by the Receiving Party without
reference to the Confidential Information of the Disclosing Party, as shown by
prior written records; (iv) was in the Receiving Party’s possession or was known
to the Receiving Party before it was disclosed to the Receiving Party by the
Disclosing Party, as shown by prior written records; or (v) is authorized to be
disclosed by a Disclosing Party’s prior written authorization; provided,
however, that the exclusions above will not apply to any Safeco Confidential
Information containing personally identifiable information or financial
information of any individual, which will always be deemed Safeco Confidential
Information. In addition, if a Party is required to disclose Confidential
Information of the other Party to satisfy the legal requirements of a government
body, such disclosure will not violate the provisions of this Section 16
provided that, promptly upon receiving any such request, the Receiving Party
(A) advises the Disclosing Party of the request (to the extent that it may
legally and practically in the circumstance do so), which notice generally must
be sufficient to permit the Disclosing Party to seek a protective order or other
appropriate remedy to curtail such disclosure, and (B) the Receiving Party
thereafter discloses only that portion of the Confidential Information of the
Disclosing Party that is legally required and, as far in advance as practicable,
gives the Disclosing Party written notice (unless prohibited by Law and as
practicable in the circumstances) of the Confidential Information to be
disclosed. It is understood that Safeco expects to file this Agreement under
Form 8-K as a material agreement and Safeco will work with Manager in redacting
any Manager Confidential Information or other information that is permitted to
be redacted under applicable rule.

(d) Return or Destruction of Confidential Information. Upon expiration or
termination of this Agreement, and at any time upon a Disclosing Party’s written
request, the Receiving Party will promptly return or destroy, as the Disclosing
Party may in writing direct, all material in any medium that contains, refers
to, or relates to Confidential Information of the Disclosing Party, and retain
no copies except as required by applicable Law or the internal policies of the
Receiving Party (such as for archival purposes). Notwithstanding a Party’s
return or retention of Confidential Information in accordance with this
paragraph, all duties and obligations of each Party under this Article with
respect to Confidential Information of the other Party will remain in full force
and effect.

(e) Loss or Unauthorized Access of Confidential Information. In the event of any
unauthorized or impermissible disclosure or loss of, or inability to account
for, or any unauthorized access to any Confidential Information of a Party, the
other Party will promptly: (i) notify the Party whose Confidential Information
has been disclosed, lost or accessed of the circumstances of such disclosure,
loss or access and the nature and content of the Confidential Information so
disclosed, lost or accessed; (ii) take such actions as may be necessary or
reasonably requested by the Party whose Confidential Information has been
disclosed, lost or accessed to minimize the extent of any impacts of such
disclosure, loss or access; (iii) take such actions as may be required by
applicable Law; (iv) maintain all records of, and all records or other
information pertaining to such disclosure, loss or access, including the results
of any investigation by such Party or investigation by law enforcement
officials; and (v) cooperate in all reasonable respects with the Party whose
Confidential Information has been disclosed, lost or accessed and take such
measures as necessary to minimize the likelihood of future unauthorized
disclosures.

 

13



--------------------------------------------------------------------------------

(f) No Implied Rights. Confidential Information of each Party will remain its
property. Nothing contained in this Article will be construed as obligating a
Party to disclose its Confidential Information to the other, or as granting to
or conferring to the other Party, expressly or impliedly, any rights or license
to the Confidential Information of a Party, except to the extent that any such
obligation or grant is provided by another provision of this Agreement.

 

17. Representations and Warranties of Safeco. Safeco represents and warrants
that:

(a) it has the requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement;

(b) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action on the part of Safeco;

(c) the execution, delivery and performance of this Agreement and the
consummation of this Agreement will not constitute a default under any contract
by which Safeco or any of Safeco’s assets are bound; or an event that would,
with notice or lapse of time, or both, constitute such a default; and

(d) it has the requisite power and authority to disclose the Safeco Data to
Manager and the disclosure of such Safeco Data to Manager will not infringe the
third party proprietary rights of any person.

 

18. Representations, Warranties and Covenants of Manager. Manager represents,
warrants and covenants that:

(a) it has the requisite corporate power and authority to enter into this
Agreement and to carry out the transactions contemplated by this Agreement;

(b) the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action on the part of Manager;

(c) the execution, delivery and performance of this Agreement and the
consummation of this Agreement will not constitute a default under any contract
by which Manager or any of Manager’s assets are bound; or an event that would,
with notice or lapse of time, or both, constitute such a default;

(d) it is registered as an investment advisor under the Advisers Act, and agrees
that it will promptly notify Safeco of any change in this status;

(e) the Services will be rendered with promptness and diligence and will be
executed by qualified personnel in accordance with the practices and
professional standards used by similar investment management firms performing
services similar to the Services;

(f) Manager is in compliance with all Laws applicable to it, will perform the
Services in compliance with all applicable Laws (subject to the receipt of
information to be provided to Manager hereunder), and has obtained and will
maintain all applicable permits and licenses required of it in connection with
its obligations under this Agreement;

 

14



--------------------------------------------------------------------------------

(g) Manager will perform the Services in a manner that does not infringe upon
the proprietary rights of any third party;

(h) there is no outstanding litigation, arbitrated matter or other dispute to
which Manager is a party which, if decided unfavorably to Manager, would have a
material adverse effect on Manager’s ability to perform the Services;

(i) Manager has not been, and is currently not, subject to any sanctions by the
Securities and Exchange Commission or any other regulatory or administrative
entity, except as disclosed in its Form ADV as of the Effective Date;

(j) Manager maintains and will continue to maintain a disaster recovery and
business continuity plan that is designed to permit Manager to recover from a
disaster and continue providing services to its customers including Safeco.
Manager has tested and will continue to update and test its plan on a regular
basis to ensure that it is operational throughout the Term; and

(k) as of the Effective Date, Manager is a wholly-owned subsidiary of BlackRock,
Inc. and is the operating entity which operates as the primary fixed income
manager and provider of investment accounting and risk management services in
the BlackRock group. As of the Effective Date, a majority of the BlackRock
Solutions business operations are conducted within the Manager entity. If the
business of Manager substantially changes in a manner that may impair the
ability of Manager to perform its obligations hereunder, Manager will promptly
notify Safeco and provide reasonable assurances of Manager’s means of continuing
to provide the Services and support its obligations hereunder.

 

19. Disclaimer. OTHER THAN AS PROVIDED IN THIS AGREEMENT, NEITHER PARTY PROVIDES
ANY EXPRESS OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

20. Insurance Requirements.

(a) Insurance Coverage. Manager will, during the Term, secure and maintain, at
its sole cost and expense, the minimum insurance coverage set forth in Schedule
F (Manager Insurance Requirements). Safeco’s specification or approval of the
insurance in this Agreement or its amount will not relieve or decrease the
liability of Manager for its negligence.

(b) Insurance Conditions.

(i) The insurance policies described in Schedule F (Manager Insurance
Requirements) will be primary, and all coverage will be non-contributing with
respect to any other insurance or self-insurance which may be maintained by
Safeco. All coverage required by Section 20(a) will include a waiver of
subrogation (except for items (ii), (vii), (viii) and (ix) on Schedule F
(Manager Insurance Requirements)) and a waiver of any insured-versus-insured
exclusion regarding Safeco. To the extent any coverage is written on a
claims-made basis, it will have a retroactive date prior to the Effective Date
and will allow for reporting of claims for at least one year after the Term.

 

15



--------------------------------------------------------------------------------

(ii) Manager will cause its insurers to issue certificates of insurance
evidencing that the coverage and policy endorsements required under this
Agreement are maintained in force and that Manager will endeavor to give not
less than 30-days’ written notice given to Safeco prior to any material, adverse
modification, cancellation or non-renewal of the policies. The insurers selected
by Manager will have an A.M. Best rating of A- or better and with a financial
size category of at least Class VII or, if such ratings are no longer available,
with a comparable rating from a recognized insurance rating agency. Manager will
assure that its subcontractors, if any, used in its provision of the Services
maintain insurance coverage in such amounts as are reasonable and customary in
the applicable industry.

(iii) In the case of loss or damage or other event that requires notice or other
action under the terms of any insurance policy specified in this Article,
Manager will be solely responsible to take such action.

(c) Risk of Loss. Each Party will be responsible for risk of loss of, and damage
to, any equipment, software or other materials in its possession or under its
control, except to the extent the loss or damage is caused by the other Party or
its agents.

 

21. Indemnification by Manager. Subject to Article 24 and in accordance with the
procedures set out in Article 23, Manager will indemnify Safeco and its
Affiliates and their respective officers, directors, employees, agents,
successors and assigns from, and defend and hold Safeco harmless from and
against, any Losses suffered, incurred or sustained by Safeco or to which Safeco
becomes subject, resulting from, arising out of or relating to any claim:

(a) that the Services infringe upon the proprietary rights of any third party,
except to the extent such claim is caused by Safeco;

(b) relating to the inaccuracy, untruthfulness or breach of any covenant,
representation or warranty made by Manager under this Agreement;

(c) relating to Manager’s failure to comply with any applicable Law;

(d) relating to any amounts, including taxes, interest and penalties, assessed
against Safeco that are the obligation of Manager pursuant to Section 11(d);

(e) any governmental fines, assessments or penalties (imposed on Safeco) arising
from Manager’s breach (whether by act or omission) of Manager’s obligations
under this Agreement;

(f) relating to personal injury (including death) or tangible personal property
damage or real property loss or damage resulting from Manager’s acts or
omissions constituting breach of this Agreement or from Manager’s actual
misconduct, gross negligence, willful violation of any applicable Law or
reckless disregard for its duties;

(g) relating to the Accounting Services, but only to the extent such Losses
arise out of Manager’s gross negligence, fraud, or illegal acts and are not
attributable to Safeco’s acts or omissions; and

(h) relating to a breach of Article 16.

Manager will indemnify Safeco from any costs and expenses incurred in connection
with the enforcement of this Article.

 

16



--------------------------------------------------------------------------------

22. Indemnification by Safeco. Subject to Article 24 and in accordance with the
procedures set out in Article 23, Safeco will indemnify Manager and its
Affiliates and their respective officers, directors, employees, agents,
successors and assigns from, and defend and hold Manager harmless from and
against, any Losses suffered, incurred or sustained by Manager or to which
Manager becomes subject, resulting from, arising out of or relating to any
claim:

(a) relating to the inaccuracy, untruthfulness or breach of any covenant,
representation or warranty made by Safeco under this Agreement;

(b) relating to personal injury (including death) or tangible personal property
damage or real property loss or damage resulting from Safeco’s acts or omissions
constituting breach of this Agreement or from Safeco’s actual misconduct, gross
negligence, willful violation of any applicable Law or reckless disregard for
its duties;

(c) relating to Safeco’s failure to comply with applicable Law or any errors,
misstatements or omissions in the Safeco Policies;

(d) relating to a breach of Article 16; and

(e) relating to the Accounting Services, except to the extent any Losses have
resulted from the gross negligence, fraud, or illegal acts of Manager.

Safeco will indemnify Manager from any costs and expenses incurred in connection
with the enforcement of this Article.

 

23. Indemnification Procedures. With respect to third party claims the following
procedures will apply:

(a) Promptly after receipt by any entity entitled to indemnification under
Article 21 or Article 22 of notice of the assertion or the commencement of any
action, proceeding or other claim by a third party in respect of which the
indemnitee will seek indemnification pursuant to any such Article, the
indemnitee will notify the indemnitor of such claim in writing. No failure to so
notify an indemnitor will relieve it of its obligations under this Agreement
except to the extent that it can demonstrate actual prejudice attributable to
such failure. Within 15 days following receipt of written notice from the
indemnitee relating to any claim, but no later than 10 days before the date on
which any response to a complaint or summons is due, the indemnitor will notify
the indemnitee in writing if the indemnitor acknowledges its indemnification
obligation and elects to assume control of the defense and settlement of that
claim (a “Notice of Election”).

(b) If the indemnitor delivers a Notice of Election relating to any claim within
the required notice period, the indemnitor will be entitled to have sole control
over the defense and settlement of such claim provided that: (i) the indemnitee
will be entitled to participate in the defense of such claim and to employ
counsel at its own expense to assist in the handling of such claim; and (ii) the
indemnitor will obtain the prior written approval of the indemnitee before
entering into any settlement of such claim or ceasing to defend against such
claim. After the indemnitor has delivered a Notice of Election relating to any
claim in accordance with the preceding paragraph, the indemnitor will not be
liable to the indemnitee for any legal expenses incurred by the indemnitee in
connection with the defense of that claim. In addition, the indemnitor will not
be required to indemnify the indemnitee for any amount paid or payable by the
indemnitee in the settlement of any claim for which the indemnitor has delivered
a timely Notice of Election if such amount was agreed to without the written
consent of the indemnitor.

 

17



--------------------------------------------------------------------------------

(c) If the indemnitor does not deliver a Notice of Election relating to a claim,
or otherwise fails to acknowledge its indemnification obligation or to assume
the defense of a claim, within the required notice period, the indemnitee will
have the right to defend the claim in such manner as it may deem appropriate, at
the cost and expense of the indemnitor, including payment of any judgment or
award and the costs of settlement or compromise of the claim. The indemnitor
will promptly reimburse the indemnitee for all such costs and expenses,
including payment of any judgment or award and the costs of settlement or
compromise of the claim.

 

24. Liability.

(a) Subject to the specific provisions of this Article, it is the intent of the
Parties that each Party will be liable to the other Party for any actual damages
incurred by the non-breaching Party as a result of the breaching Party’s failure
to perform its obligations in the manner required by this Agreement.

(b) IN NO EVENT, WHETHER IN CONTRACT OR IN TORT (INCLUDING BREACH OF WARRANTY,
NEGLIGENCE AND STRICT LIABILITY IN TORT), WILL A PARTY BE LIABLE FOR INDIRECT OR
CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES IN ADVANCE.

(c) With respect to the Investment Management Services, Manager, its officers,
directors, and employees acting in good faith shall not be liable for any Losses
resulting or arising from or in connection with any action, omission,
information, or recommendation in connection with this Agreement, except in the
case of Manager’s or such officer’s, director’s, or employee’s actual
misconduct, breach of this Agreement, negligence, violation of any applicable
Law, fraud or reckless disregard for its duties; provided, however, this
limitation shall not act to relieve Manager, its officers, directors or
employees from any responsibility or liability for any responsibility,
obligation or duty which the Manager or such officer, director or employee may
have under the U.S. federal securities laws; and provided, further, however,
that to the extent any limitations or restrictions contained in the Investment
Guidelines and/or Investment Strategy are out of compliance as a result of
changes in market value, changes in the capital structure of portfolio
companies, additions to or withdrawals from the Account, portfolio rebalancing
by Safeco or other non-volitional acts of the Manager, the Manager shall be
liable to Safeco only if it fails to advise Safeco of any resulting
noncompliance or fails to implement any proposed resolution of the
noncompliance.

(d) With respect to the Accounting Services, and not withstanding any other
provision of this Agreement to the contrary,

(i) Subject to the limitations set forth in this Section 24(d), Manager, its
officers, directors, and employees shall not be liable for any Losses resulting
or arising from or in connection with any action, omission, information, or
recommendation in connection with this Agreement, except in the case of
Manager’s or such officer’s, director’s, or employee’s gross negligence, fraud,
or illegal acts. Other than as set forth in Section 21 and this Section 24(d),
Manager shall not be liable for any Losses in connection with providing
Accounting Services under this Agreement, even if arising out of its mistake in
judgment, acts or omissions, or erroneous data or calculations.

(ii) Other than with respect to claims relating to a breach of Section 16 for
which there shall be no liability limit, Manager’s liability for Accounting
Services in any calendar year shall not exceed in aggregate 40% of the Fees
payable under this Agreement in the immediately preceding calendar year
(assuming for this purpose that the Fees payable in 2007 are calculated for a
full year based on the value of the Portfolio on the Effective Date).

 

18



--------------------------------------------------------------------------------

(iii) Manager’s entire liability to Safeco for the Accounting Services is set
forth in Section 21 and this Section 24(d).

(e) Each Party will have a duty to mitigate damages for which the other Party is
responsible.

 

25. Termination.

(a) Termination for cause by either Party. In the event that a Party:

(i) commits a material breach of this Agreement, and does not cure such breach
within 30 days after written notice of breach from the non-breaching Party;

(ii) commits numerous breaches of its duties or obligations which collectively
constitute a material breach of this Agreement; or

(iii) is subject to regulatory fines, penalties, or censure which may, in the
other Party’s reasonable, good faith opinion, adversely and materially impact
such other Party’s reputation;

then the other Party may, by giving written notice to the breaching Party and
subject to the remaining provisions of this Article 25, terminate this Agreement
effective as of 30 days after such notice.

(b) Termination by Manager. In the event that applicable Law changes making it
impermissible for Manager to continue to provide the Services, then Manager may
by giving written notice to Safeco terminate this Agreement as of a date
specified in the notice of termination (which shall be no earlier than nine
(9) months or such shorter time as such change in applicable Law becomes
effective after the date of such notice).

(c) Termination without Cause by Safeco. Safeco may terminate this Agreement for
any reason and without cause at any time by giving Manager at least two months’
prior written notice designating the termination date and paying to Manager on
the effective date of termination any amounts then due for Services properly
rendered, pro-rated as applicable. Except as provided in this subsection
(c) below, no other amounts will be payable by Safeco to Manager to terminate
this Agreement pursuant to this Section. In the event that a purported
termination for cause by Safeco under Section 25(a) is determined by a competent
authority not to be properly a termination for cause, then such termination by
Safeco will be deemed to be a termination without cause under this
Section 25(c). Notwithstanding any other provision of this Agreement to the
contrary, in the event there is both a Change of Control of Safeco and Safeco
terminates this Agreement within two years after the Effective Date, then Safeco
shall pay Manager an additional one-time fee of $750,000 if such termination is
effective within the first year following the Effective Date or of $250,000 if
such termination is effective within the second year following the Effective
Date. “Change of Control of Safeco” shall mean another entity, directly or
indirectly, in a single transaction or series of related transactions, acquires
either Control of Safeco or all or substantially all of the assets of Safeco.

(d) Extension of Termination/Expiration Effective Date. Except with respect to a
termination by Manager pursuant to Article 25(a) or Article 25(b), Safeco may
extend the

 

19



--------------------------------------------------------------------------------

effective date of any termination/expiration with respect to this Agreement by
providing prior written notice to Manager, at its discretion, for a period
specified in such notice of up to 180 days following the original effective date
of such termination/expiration. The Fees remain payable for Services performed
during any extension period.

 

26. Termination Assistance.

(a) General. At Safeco’s written request during the Termination Assistance
Period, Manager will provide to Safeco such assistance as may be necessary to
(i) allow the Services to continue without interruption through the effective
date of termination or expiration, (ii) implement the orderly transfer of the
Services and Records to Safeco, and (iii) facilitate the timely and efficient
conclusion of the overall relationship between Safeco and Manager (such
assistance, collectively, the “Termination Assistance”). The Termination
Assistance will include (A) all activities reasonably necessary to accomplish
the foregoing objectives (Termination Assistance) and (B) the continued
provision by Manager of the Services (the “Terminated Services”), in each case,
throughout the Termination Assistance Period as so requested by Safeco. The
Termination Assistance Period shall be co-extensive with (and not cumulative or
not in addition to) any extension of termination pursuant to Section 25(d)
above.

(b) Manager Cooperation. In the process of evaluating whether to undertake or
allow termination/expiration or renewal of this Agreement, Safeco may consider
obtaining, or determine to obtain, offers for performance of services similar to
the Services following termination/expiration of this Agreement. As and when
reasonably requested by Safeco for use in this process, Manager will provide to
Safeco such information and other cooperation regarding performance of the
Services as would be reasonably necessary for a third party to prepare an
informed, non-qualified offer for such services (other than cost, fee structure,
and other financial or economic information). The types of information and level
of cooperation to be provided by Manager pursuant to this Section will be no
less than those initially provided by Safeco to Manager prior to commencement of
this Agreement.

(c) Fees for Termination Assistance. The Fees remain payable for Services
performed during the Termination Assistance Period.

 

27. Force Majeure.

(a) General. No Party will be liable for any default or delay in the performance
of its obligations under this Agreement (i) if and to the extent such default or
delay is caused, directly or indirectly, by fire, flood, earthquake, elements of
nature or acts of God, riots, civil disorders, or any other cause beyond the
reasonable control of such Party (each a “Force Majeure Event”), (ii) provided
the non-performing Party is without fault in causing such default or delay, and
such default or delay could not have been prevented by reasonable precautions
and could not reasonably be circumvented by the non-performing Party through the
use of alternate sources, workaround plans or other means (including with
respect to Manager by Manager meeting its obligations for performing disaster
recovery services as described in this Agreement).

(b) Excused Performance due to Force Majeure. Subject to Section 27(c), in such
event, the non-performing Party will be excused from further performance or
observance of the obligation(s) so affected for as long as such circumstances
prevail and such Party continues to use best efforts to recommence performance
or observance whenever and to whatever extent possible without delay. Any Party
so delayed in its performance will immediately notify the Party to whom
performance is due by telephone (to be confirmed in writing within two days of
the inception of such delay) and describe at a reasonable level of detail the
circumstances causing such delay.

 

20



--------------------------------------------------------------------------------

(c) Safeco Rights. If any Force Majeure Event under Section 27(a) substantially
prevents, hinders or delays performance of the Services for more than thirty
(30) consecutive days, then Safeco may terminate this Agreement without
liability to Manager as of a date specified by Safeco in a written notice of
termination to Manager. Manager will not have the right to any additional
payments from Safeco for costs or expenses incurred by Manager as a result of
any Force Majeure Event.

 

28. Dispute Resolution. Any dispute between the Parties arising out of or
relating to this Agreement, including with respect to the interpretation of any
provision of this Agreement and with respect to the performance by Manager or
Safeco, will be resolved solely as provided in this Article.

(a) Informal Dispute Resolution. Prior to the initiation of arbitration, as
described in this Article, the Parties will attempt to resolve their dispute
informally, in accordance with the following:

(i) Either Party may initiate the informal dispute process set forth in this
Section 28 by giving a written notice of a dispute (“Notice of Dispute”). Within
five business days of delivery of the Notice of Dispute, the applicable Contract
Executives will meet (and will continue to meet as often as the Parties
reasonably deem necessary) to discuss the problem and attempt to resolve the
dispute without the necessity of any formal proceeding.

(ii) If the dispute has not been resolved by the Contract Executives within ten
business days of the Notice of Dispute, either Party may escalate the dispute by
escalating it to the appropriate senior manager(s) within their organization,
which senior managers of each Party will then meet (and continue to meet as
often as the Parties reasonably deem necessary) to attempt to resolve such
dispute.

(iii) During the course of discussion, all reasonable requests made by a Party
to the other for non-privileged information reasonably related to this Agreement
will be honored in order that a Party may be fully advised of the other’s
position. All negotiations pursuant to this Article will be confidential and
will be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.

(iv) The specific format for the discussions will be left to the discretion of
the designated representatives.

(b) Arbitration. If the dispute has not been resolved within 45 days of the
Notice of Dispute, the dispute will be resolved by binding arbitration conducted
in Seattle, Washington. Arbitration will be conducted by the American
Arbitration Association (“AAA”) in accordance with the Commercial Arbitration
Rules of the AAA (“AAA Rules”), provided that notwithstanding any contrary
provision within the AAA Rules, the arbitrator must determine the rights and
obligations of the Parties according to the substantive laws of the state of
Washington.

(c) Selection of Arbitrators; Expenses. The Parties will select an arbitrator,
who will be an attorney with at least 10 years experience in commercial and
contract Law, provided that if the amount in dispute is greater than $1,000,000,
the dispute will be heard by a panel of three arbitrators, with each Party
selecting one arbitrator and the AAA selecting the third arbitrator. If the
Parties are unable to agree on an arbitrator(s), the arbitrator(s) will be
selected according to

 

21



--------------------------------------------------------------------------------

AAA Rules. Claims between Manager and Safeco and any subcontractor or agent of
Manager will, upon demand by Safeco, be submitted in the same arbitration. Each
Party will bear its own expenses and will share equally the fees of the
arbitrator(s), provided that the arbitrator(s) will have the discretion to award
the prevailing Party all or part of its attorneys’ fees and costs, including the
costs of the arbitrator(s), if the arbitrator(s) find that the position taken by
the other Party on material issues was without substantial foundation.

(d) Limitations; Time Frame. The arbitrator(s) will not have the power to add
to, subtract from or modify any of the terms or conditions of this Agreement.
The arbitrator(s) rendering judgment upon disputes between the Parties will
deliver a written opinion within 45 days following conclusion of the hearing,
setting forth findings of fact, conclusions of Law and the rationale for the
decision. Any award, which may include legal and equitable relief, will be final
and binding and judgment may be enforced by any court of competent jurisdiction.

(e) Immediate Injunctive Relief. The Parties agree that the only circumstance in
which disputes between them will not be subject to Section 28(a) and
Section 28(b) is where a Party makes a good faith determination that a breach or
threatened breach of the terms of this Agreement by the other Party is such that
a temporary restraining order or other injunctive relief is the only appropriate
and adequate remedy. In such a case, such Party may proceed directly to court
and may obtain such relief without bond (if permitted by Law). Each Party
further acknowledges and agrees that the other Party may proceed directly to
court if a Party breaches or threatens to breach its obligations under Article
16. If a court finds that a Party has breached or threatened to breach its
obligations under Article 16, such Party agrees that, without any additional
findings of irreparable injury or other conditions to injunctive relief, such
Party will not oppose the entry of an appropriate order compelling performance
by such Party and restraining such Party from any further breaches or threatened
breaches.

(f) Continued Performance. Each Party agrees to continue performing its
obligations under this Agreement while a dispute is being resolved, except to
the extent the issue in dispute precludes performance and without limiting
either Party’s right to terminate this Agreement as provided in Article 25 or to
not extend this Agreement pursuant to Article 3(b).

(g) Governing Law; Venue and Jurisdiction. This Agreement and performance under
it will be governed by and construed in accordance with the Laws of the state of
Washington without regard to its choice of law principles. For any litigation
that may arise under Section 28(e) or to enforce an award in accordance with
Section 28(d), the Parties irrevocably and unconditionally submit to the
exclusive jurisdiction and venue (and waive any claim of forum non conveniens)
of (i) the United States District Court for the Western District of Washington,
or (ii), if such court does not have jurisdiction, to the Superior Court of the
state of Washington, King County. The Parties further consent to the
jurisdiction of any court located within a district which encompasses assets of
a Party against which a judgment has been rendered for the enforcement of such
judgment or award against the assets of such Party.

 

22



--------------------------------------------------------------------------------

29. Disclosure Statement. Safeco acknowledges receipt of Manager’s Disclosure
Statement, as required by Rule 204-3 under the Advisers Act. In the event Safeco
received such Statement less than 48 hours prior to, but no later than, the
Effective Date, Safeco will have the option to terminate this Agreement without
penalty within five Business Days after the Effective Date.

 

30. General.

(a) Assignment. This Agreement will be binding on the Parties and their
respective successors and assigns. Neither Party may, or will have the power to,
assign (as defined in the Advisers Act as to Manager) this Agreement without the
prior written consent of the other, except that Safeco may assign its rights and
obligations under this Agreement without the approval of but upon notice to
Manager to an entity which acquires Control of Safeco or to any Affiliate of
Safeco. Subject to the foregoing, any assignment by operation of Law, order of
any court, or pursuant to any plan of merger, consolidation or liquidation, will
be deemed an assignment for which prior consent is required and any assignment
made without any such consent will be void and of no effect as between the
Parties.

(b) Entire Agreement; Amendment. This Agreement, including any schedules
referred to and attached hereto, constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, whether written or oral, with respect to such subject matter. No
amendment, change, waiver, or discharge hereof will be valid unless in writing
and signed by an authorized representative of the Party against which such
change, waiver, or discharge is sought to be enforced.

(c) Notices. All notices, requests, demands and determinations under this
Agreement (other than routine operational communications) will be in writing and
will be deemed duly given (i) when delivered by hand, (ii) one Business Day
after being given to an express courier with a reliable system for tracking
delivery, (iii) when sent by confirmed facsimile or electronic mail with a copy
sent by another means specified in this Section, or (iv) six Business Days after
the day of mailing, when mailed by registered or certified mail, return receipt
requested, postage prepaid, and addressed as follows:

 

To Manager:   

BlackRock Financial Management, Inc.

40 East 52nd Street

New York, NY 10022

Attn: Robert P. Connolly, General Counsel

Facsimile: (212) 810 3744

To Safeco:   

Safeco Insurance Company of America

Safeco Plaza

Seattle, Washington 98185

Attention: Treasurer

Fax: (206) 545-5730

Copy to:   

Safeco Insurance Company of America

Safeco Plaza

Seattle, Washington 98185

Attention: Chief Legal Officer

Fax: (206) 545-6277

 

23



--------------------------------------------------------------------------------

A Party may from time to time change its address or designee for notice purposes
by giving the other at least ten days’ prior written notice of the new address
or designee and the date upon which it will become effective.

(d) Counterparts. This Agreement may be executed in several counterparts and by
facsimile, all of which taken together will constitute one single agreement
between the Parties.

(e) Relationship of the Parties. Manager, in furnishing the Services, is acting
as an independent contractor, and Manager has the sole right and obligation to
supervise, manage, contract, direct, procure, perform or cause to be performed,
all work to be performed by Manager under this Agreement in accordance with its
terms. Except as otherwise permitted hereby, Manager is not an agent of Safeco
and has no authority to represent Safeco as to any matters.

(f) Severability. In the event that any provision of this Agreement conflicts
with the Law under which this Agreement is to be construed or if any such
provision is held invalid by a competent authority, such provision will be
deemed to be restated to reflect as nearly as possible the original intentions
of the Parties in accordance with applicable Law. The remainder of this
Agreement will remain in full force and effect.

(g) Consents and Approvals. Except where expressly provided as being in the
discretion of a Party, where agreement, approval, acceptance, consent, or
similar action by either Party is required under this Agreement, such action
will not be unreasonably delayed or withheld. An approval or consent given by a
Party under this Agreement will not relieve the other Party from responsibility
for complying with the requirements of this Agreement, nor will it be construed
as a waiver of any rights under this Agreement, except as and to the extent
otherwise expressly provided in such approval or consent. Each Party will, at
the request of the other Party, perform those actions, including executing
additional documents and instruments, reasonably necessary to give full effect
to the terms of this Agreement.

(h) Waiver of Default. A delay or omission by either Party to exercise any right
or power under this Agreement will not be construed to be a waiver thereof. A
waiver by either of the Parties of any of the covenants to be performed by the
other or any breach thereof will not be construed to be a waiver of any
succeeding breach thereof or of any other covenant herein contained.

(i) Cumulative Remedies. Except as otherwise expressly provided herein, all
remedies provided for in this Agreement will be cumulative and in addition to
and not in lieu of any other remedies available to either Party at law or in
equity.

(j) Survival. This Article, as well as any other provision of this Agreement
which contemplates performance or observance subsequent to termination or
expiration of this Agreement, will survive termination or expiration of this
Agreement and continue in full force and effect. In particular, Manager agrees
that it will use its commercially reasonable efforts to make available to Safeco
any records retained by Manager after the termination or expiration of this
Agreement.

(k) Publicity. All media releases, public announcements and public disclosures
by either Party relating to this Agreement or the subject matter of this
Agreement, including promotional or marketing material as well as disclosures to
the extent required to meet legal or regulatory requirements, will be
coordinated with and approved by both Parties prior to release.

 

24



--------------------------------------------------------------------------------

(l) Third-Party Beneficiaries. Each Party intends that this Agreement will
neither benefit, nor create any right or cause of action in or on behalf of, any
person or entity other than the Parties. For the avoidance of doubt, each of
Safeco Corporation, Safeco Insurance Company of America and each of their
Affiliates is a Safeco Party under this Agreement.

(m) Covenant of Good Faith. Each Party agrees that, in its respective dealings
with the other Party under or in connection with this Agreement, it will act in
good faith.

(n) Acknowledgment. The Parties each acknowledge that the terms and conditions
of this Agreement have been the subject of active and complete negotiations, and
that such terms and conditions should not be construed in favor of or against
any Party by reason of the extent to which any Party or its professional
advisors participated in the preparation of this Agreement.

(o) Use of Futures. Pursuant to an exemption from the Commodity Futures Trading
Commission (the “Commission”) in connection with accounts of qualified eligible
persons, this Agreement is not required to be, and has not been, filed with the
Commission. The Commission does not pass upon the merits of participating in a
trading program or upon the adequacy or accuracy of commodity trading advisor
disclosure. Consequently, the Commission has not reviewed or approved this
Agreement.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed on behalf of the Parties on
the Effective Date.

 

SAFECO INSURANCE COMPANY OF AMERICA     BLACKROCK FINANCIAL MANAGEMENT, INC. By:
 

 

    By:  

 

Name:   Ross J. Kari     Name:   Ralph L. Schlosstein Title:  

Executive Vice President and

Chief Financial Officer

    Title:   President SAFECO CORPORATION       By:  

 

      Name:   Ross J. Kari       Title:  

Executive Vice President and

Chief Financial Officer

     

 

26